Case 7:19-cv-09799-KMK-JCM Document 24 Filed 12/14/20 Page 1 of 3
Case 7:19-cv-09799-KMK-JCM Document 24 Filed 12/14/20 Page 2 of 3
          Case 7:19-cv-09799-KMK-JCM Document 24 Filed 12/14/20 Page 3 of 3




Paragraph (h) is replaced with the following:
In the event that counsel for any party determines to file with the Court any document which makes reference
to the confidential material or contains information derived therefrom, the filing party must first seek and
obtain a sealing order from the Court pursuant to Section 6 of the Southern District of New York's Electronic
Case Filing Rules & Instructions. If the Court grants permission to file the confidential material under seal,
the party shall also serve the Court and opposing counsel with unredacted courtesy copies of the confidential
document. The parties will use their best efforts to minimize such sealing requests. In any event, any party
filing a motion or any other papers with the Court under seal shall also publicly file, via the Court's Electronic
Case Filing system, a copy of the same in which only the confidential information itself is redacted, and all
other information that in no material way reveals the confidential information is retained.

SO ORDERED.

____________________________ 12-14-2020
JUDITH C. McCARTHY
United States Magistrate Judge
